SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2011 RYANAIR HOLDINGS PLC (Translation of registrant's name into English) c/o Ryanair Ltd Corporate Head Office Dublin Airport County Dublin Ireland (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- RYANAIR'S JANUARY TRAFFIC GROWS 5% Ryanair's booked passenger and load factor statistics for January 2011 are as follows: Jan 10 Jan 11 Increase Yr to Jan 11* Passengers (m) 1 4.44M 4.66M +5% 72.9M Load Factor 2 70% 71% +1% 82% 1. Represents the number of booked seats sold by Ryanair. 2. Represents the number of passengers as a percentage of total seats available. *Year to date traffic figure includes up to 1.45M passengers booked on flights which were cancelled due to the unnecessary closures of EU airspace during the Icelandic volcanic eruptions in April/May 2010. ENDS. 3rd February 2011 Ends: For further info For further information: Stephen McNamara – RyanairJoe Carmody - Edelman Tel: 00 Tel: 00 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. RYANAIR HOLDINGS PLC Date: 03 February 2011 By:/s/ Juliusz Komorek Juliusz Komorek Company Secretary
